EXHIBIT 10.4



EARLY RETIREMENT AGREEMENT



This Early Retirement Agreement ("Agreement") is entered into between C.D.
MCLEAN ("Executive") and Continental Airlines, Inc. ("Continental" or the
"Company"), and is effective on the Effective Date as defined below.



WHEREAS, Executive desires to retire; and



WHEREAS, the Company has determined that it is in the best interests of the
Company that Executive retire; and



WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated as of July 25, 2000, as amended by letter agreement dated April
9, 2002, between the Company and Executive (the "Employment Agreement"); and



WHEREAS, Executive is desirous of receiving additional consideration upon his
retirement beyond that provided for in his Employment Agreement, and the Company
is desirous of obtaining the retirement of Executive and the releases and other
agreements of Executive contained in this Agreement;



NOW, THEREFORE, IT IS AGREED between Executive and Continental as follows:



The terms of this Agreement are in addition to the terms contained in the
Employment Agreement, and nothing herein shall affect any of Executive's or
Continental's rights or obligations under the Employment Agreement, except as
expressly set forth herein. Each of Executive and Continental agree that
Executive's separation from employment with Continental is voluntary and shall
be treated as a resignation by Executive pursuant to paragraph 2.3(vii) under
the Employment Agreement, and as a retirement under Executive's outstanding
stock option, restricted stock and Officer Retention and Incentive Award Program
("Retention Program") awards, with the date of such retirement being the
Effective Date, but not as a retirement under the Continental Retirement Plan,
unless Executive is otherwise eligible for retirement thereunder. Accordingly,
pursuant to the Employment Agreement, Executive shall, subject to the terms of
the Employment Agreement, be provided Flight Benefits (as such term is defined
in the Employment Agreement) for Executive's lifetime, Executive and his
eligible dependents shall be provided Continuation Coverage (as such term is
defined in the Employment Agreement) for the remainder of Executive's lifetime,
and Company shall perform its obligations with respect to the automobile
currently used by Executive as provided in subparagraph 3.7(i) of the Employment
Agreement. Moreover, Continental hereby transfers to Executive ownership of the
painting by Bruce Brainard currently in Executive's office. Notwithstanding the
provisions of the Employment Agreement, Executive's resignation shall not
function as a resignation from his position as a member of the board of
directors of ExpressJet Holdings, Inc.



In addition, Continental shall pay Executive the amount of Executive's current
annual base salary ($625,000.00) in a lump sum on the Effective Date (less
applicable taxes).



In addition, Continental shall pay Executive a pro-rated annual bonus for 2003
(based on the bonus program currently applicable to Executive and the number of
days Executive was employed by Continental during calendar year 2003), less
applicable taxes, payable only if and when the Company's 2003 annual bonus is
paid.



In addition, Continental shall provide Executive with credited years of service
under the supplemental executive retirement plan described in paragraph 3.5 of
the Employment Agreement ("SERP"), as if Executive had worked at Continental one
additional year after the Effective Date. This will result in Executive
receiving a total of three additional credited years of service under the SERP.
Executive hereby elects, pursuant to paragraph 3.5(iii) of the Employment
Agreement, to take an Early Retirement Benefit under the SERP in the form of a
Lump-Sum Payment (as such terms are defined in the SERP) payable on the first
day of the month following the Effective Date, and the Company hereby waives (i)
the requirement that it receive such written election from Executive at least 15
days prior to the date of payment, and (ii) the 10% reduction in the amount of
such payment otherwise provided for in the SERP.



In addition, Continental shall provide at no expense to Executive during his
lifetime a parking place at IAH and RDU for as long as Continental serves IAH
and RDU, respectively, and has such parking available to it.



Executive agrees that all his outstanding option grants, restricted stock grants
and PARs awards under the Retention Program are listed on Exhibit A hereto. As
provided in the applicable option grant documents, all options will vest
effective on the Effective Date and Executive will have until the close of
business one year after the Effective Date (or, if earlier, the expiration of
the relevant option period) to exercise his options. At the close of business on
the date that is one year after the Effective Date (or, if earlier, on the
expiration of the relevant option period), all of Executive's options will
expire whether or not exercised.



As provided in the applicable grant documents with respect to Executive's
restricted stock, all shares of Executive's restricted stock will vest on the
Effective Date.



As provided in the applicable award documents and the terms of the Retention
Program, Executive's nonvested PARs under the Retention Program will vest on the
Effective Date.



No amounts will be payable to Executive with respect to his outstanding awards
under the Company's Long Term Incentive Performance Award Program.



Executive represents and agrees that he will keep the terms, amount and fact of
this Agreement completely confidential, and that he will not hereafter disclose
any information concerning this Agreement to anyone, including, but not limited
to, any past, present, or prospective employee or applicant for employment of
the Company, except as required by law. Notwithstanding the foregoing, Executive
may disclose the nature and terms of this Agreement to his legal or financial
advisors and reveal its financial terms in credit or loan applications, and the
like. Both parties agree that this Agreement is not and shall not be construed
as an admission of any wrongdoing or liability on the part of either party.



Executive acknowledges and agrees that Executive would not be entitled to
certain of the payments and benefits provided for in this Agreement, including
in paragraphs 2 through 5 of this Agreement (the "Separation Benefits"), upon
Executive's voluntary termination of employment with the Company on the
Effective Date in the absence of this Agreement.



In consideration of the Separation Benefits, Executive hereby releases
Continental and each of its subsidiaries and affiliates and their respective
stockholders, officers, directors, employees, representatives, agents and
attorneys (collectively, "Releasees") from any and all claims or liabilities,
known or unknown, of any kind, including, without limitation, any and all claims
and liabilities relating to Executive's employment by, or services rendered to
or for, Continental or any of its subsidiaries or affiliates, or relating to the
cessation of such employment or under the Age Discrimination in Employment Act,
the Americans with Disabilities Act, the Family and Medical Leave Act, Title VII
of the Civil Rights Act of 1964, 42 U.S.C. Section 1981, the Texas Commission on
Human Rights Act, and any other statutory, tort, contract or common law cause of
action, other than claims or liabilities arising from a breach by Continental of
this Agreement or the Employment Agreement or of its obligations under
Executive's outstanding grants of stock options or restricted stock or awards
under the Retention Program. Continental hereby releases Executive from any and
all claims or liabilities, known or unknown, of any kind in any way relating to
or pertaining to Executive's employment by, or services rendered to or for,
Continental or any of its subsidiaries or affiliates, other than fraud or
intentional malfeasance harmful to Continental or any Releasee or claims arising
from a breach by Executive of this Agreement or the Employment Agreement or
Executive's obligations under Executive's outstanding grants of stock options or
restricted stock or awards under the Retention Program. These releases are to be
broadly construed in favor of the released persons. The releases in this
paragraph do not apply to any rights or claims that may arise after the date of
execution of this Agreement by Executive.



Notwithstanding the foregoing, the obligations created by this Agreement, the
Employment Agreement, and Executive's outstanding option grants, grants of
restricted stock and awards under the Retention Program are not released.
Executive further agrees that the amounts and covenants contained herein are of
greater value than anything to which Executive is already entitled, and
Executive will not file or permit to be filed on his behalf any claim or lawsuit
relating to his employment or its termination, other than to enforce the
provisions of this Agreement, the Employment Agreement, the option grants,
grants of restricted stock or the awards to Executive under the Retention
Program. Executive understands and agrees that, except for any vested benefits
he may have pursuant to the Employee Retirement Income Security Act, he will not
be entitled to any other compensation beyond that which Continental has agreed
to provide herein, in the Employment Agreement or pursuant to the option grants,
grants of restricted stock or the awards to Executive under the Retention
Program.



Executive has forty-five (45) days to review and consider this Agreement and the
OWBPA materials referred to in paragraph 15 below. This Agreement will become
effective, enforceable and irrevocable seven days after the date on which
Executive signs it (the "Effective Date"). During the seven-day period prior to
the Effective Date, Executive may revoke this Agreement in writing addressed to
the undersigned. Of course, if Executive exercises his right to revoke, this
Agreement shall be null and void and he will forfeit his right to receive
amounts or other benefits that would otherwise be paid or provided to him
hereunder.



Both parties intend to comply with the Older Worker Benefit Protection Act
("OWBPA"). Executive represents that he understands (i) the requirements of the
early retirement program offered to a small group of select senior and
non-senior officers of the Company, (ii) the applicable time limits, (iii) the
criteria for eligibility (i.e., that he has been selected to receive the
opportunity to participate), and (iv) the OWBPA table provided to Executive
contemporaneously with this Agreement containing the job titles and ages of
persons eligible or selected for the program and the ages of all individuals in
the same job classification or organization unit who are not eligible or
selected.



Executive represents and agrees that he has been advised to and had the
opportunity to thoroughly discuss all aspects of this Agreement with his private
attorney, that he has carefully read and fully understands all of the provisions
of this Agreement, and that he is knowingly and voluntarily entering into this
Agreement.



The parties acknowledge that, in the event of a breach of this Agreement,
damages would not provide an adequate remedy and that the non-breaching party
may seek specific performance of any provision contained herein. If any party to
this Agreement brings legal action to enforce the terms of this Agreement, the
party which prevails in such legal action, in addition to the remedy or relief
obtained in such action, shall be entitled to recover its or his expenses
incurred in connection with such legal action, including without limitation,
costs of court and attorneys' fees.



The Company may withhold all applicable taxes from payments to be made
hereunder.



Executive agrees to hold in confidence and not disclose to any person or
otherwise misuse business plans, trade secrets, financial information, or any
other Confidential or Proprietary Information of Continental or its subsidiaries
or affiliates. "Confidential or Proprietary Information" means any information
not generally known in the relevant trade or industry which was learned,
discovered, developed, conceived, originated or prepared during Executive's
employment with Continental or its subsidiaries or affiliates.



The terms and conditions of this Agreement constitute the entire agreement and
understanding of the parties with respect to the subject matter hereof, and
supersede any and all prior agreements and understandings, written or oral,
between the parties with respect thereto. This Agreement shall be governed by
the laws of the State of Texas.



IN WITNESS WHEREOF, the undersigned have executed this Agreement, to be
effective on the Effective Date.



Date of execution by Executive: EXECUTIVE



March 18, 2003 s/ C.D. McLean                          

C.D. McLean



CONTINENTAL AIRLINES, INC.



 

By: s/ Michael H. Campbell          

Michael H. Campbell

Senior Vice President

Human Resources & Labor Relations







 

Exhibit A

             

CONTINENTAL AIRLINES, INC.

             

As of March 25, 2003

                         

Clarence D. McLean

                                       

Stock Options













Grant

Shares

Option

Shares

Shares

Shares

Expiration

Date

Granted

Price

Exercised

Outstanding

Vested

Date

             

06/28/2002

270,000

$15.7800

0

270,000

270,000

03/25/2004





























             

Restricted Stock













     

Shares

     

Grant

Shares

 

Previously

Shares

Shares

 

Date

Granted

 

Issued

Outstanding

Vested

               

07/25/2000

30,000

 

20,000

10,000

10,000

 

04/09/2002

40,000

 

0

40,000

40,000

 



70,000



20,000

50,000

50,000

















             

Retention Awards (PARs)















PARs



PARs







Company

Granted



Vested





















Orbitz, LLC

80,000



80,000







CIMO, Inc.

110,000



110,000







Netcentives, Inc.

12,500



12,500







Rosenbluth/BT Investments

25,000



25,000







LastMinuteTravel.com

27,500



27,500







e-Travel, Inc.

12,500



12,500







MilePoint, LLC

12,500



12,500







Cordiem

12,500



12,500







SideStep, Inc.

12,500



12,500







Neat Group, Inc.

15,000



15,000







Patheo, Inc.

15,000



15,000









335,000



335,000





















